J-S01023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

JASON CISNE

                            Appellant                   No. 2078 EDA 2014


             Appeal from the Judgment of Sentence March 1, 2010
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0006829-2008


BEFORE: GANTMAN, P.J., MUNDY, J., and MUSMANNO, J.

MEMORANDUM BY MUNDY, J.:                            FILED FEBRUARY 12, 2016

        Appellant, Jason Cisne, appeals nunc pro tunc from the March 1, 2010

aggregate judgment of sentence of 25 to 50 years’ incarceration, which was

entered following his guilty plea to third-degree murder, possession of an

instrument of crime (PIC), and possession of a firearm by a prohibited

person (VUFA).1         Appellant’s counsel has filed a motion to withdraw,

together with an Anders2 Brief.            Because we conclude counsel has not

complied with the requirements of Anders and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009), we deny counsel’s motion to withdraw




____________________________________________
1
    18 Pa.C.S.A. §§ 2502(c), 907(a), and 6105(a)(1), respectively.
2
    Anders v. California, 386 U.S. 738 (1967).
J-S01023-16


and direct him to file either an advocate’s brief or a new motion to withdraw

together with a compliant Anders brief.

       Our review of the certified record discloses the following pertinent

procedural history. On March 1, 2010, Appellant, pursuant to a negotiated

plea agreement, entered a plea of guilty to the aforementioned charges.

Appellant waived the preparation of a presentence report and the trial court

immediately sentenced Appellant in accordance with the terms of the plea

agreement to an aggregate sentence of 25 to 50 years’ incarceration. 3 No

post-sentence motion or direct appeal was filed.

                     On January 13, 2011, [Appellant] filed a
              timely, pro se PCRA petition. PCRA counsel was
              appointed, and on January 8, 2013, filed a motion to
              withdraw      as     counsel    and    accompanying
                              [4]
              Turner/Finley       “no merit” letter. Thereafter, on
              February 22, 2013, the PCRA court sent [Appellant]
              notice, pursuant to Pa.R.Crim.P. 907, of its intent to
              dismiss his petition without a hearing. [Appellant]
              filed a pro se response to counsel’s “no merit” letter
              on March 21, 2013, challenging PCRA counsel’s
              petition to withdraw for failing to address plea
              counsel’s ineffectiveness in failing to file a direct
              appeal. …

                   On March 22, 2013, the PCRA court entered an
              order dismissing [Appellant’s] PCRA petition. The
              PCRA court did not, either explicitly or implicitly,
____________________________________________
3
   Specifically, the trial court imposed a sentence of 20 to 40 years’
incarceration on the third-degree murder count, a consecutive five to ten
years’ incarceration on the VUFA count, and a concurrent two and a half to
five years’ incarceration on the PIC count. N.T., 3/1/10, at 22.
4
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -2-
J-S01023-16


              grant counsel’s petition to withdraw, nor did it
              address [Appellant’s] claim that plea counsel was
              ineffective for failing to file a direct appeal.

Commonwealth v. Cisne, 100 A.3d 322 (Pa. Super. 2014) (unpublished

memorandum) (Cisne II).

       Appellant filed a timely pro se notice of appeal from the PCRA court’s

order on April 16, 2013. Noting the PCRA court had not permitted counsel

to withdraw, this Court remanded the case for counsel to file an advocate’s

brief or a motion to withdraw and Turner/Finley letter. Commonwealth

v. Cisne, 93 A.3d 502 (Pa. Super. 2013) (unpublished memorandum).

Counsel complied and filed a motion to withdraw and Turner/Finley letter

with this Court.       We ultimately determined Appellant was entitled to a

hearing on his allegation that trial counsel was ineffective for failing to file a

requested direct appeal. Cisne II, supra at 6-7. Accordingly, we denied

counsel’s motion to withdraw, vacated the order denying Appellant’s pro se

PCRA petition, and remanded for further proceedings. Id.

       Upon remand, the PCRA court conducted a hearing, and on June 27,

2014, with agreement of the parties, granted Appellant’s PCRA petition,

permitting Appellant to file a direct appeal nunc pro tunc. Appellant filed a

notice of appeal on July 22, 2014.5              On May 14, 2015, counsel filed a

____________________________________________
5
  The trial court did not require Appellant to file a concise statement of
errors complained of on appeal, pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b). The trial court, noting the limited issues available for
direct appeal from the entry of a negotiated guilty plea, to wit, the
(Footnote Continued Next Page)

                                           -3-
J-S01023-16


Turner/Finley letter with this Court. Noting Appellant’s direct appeal rights

had been reinstated, on September 15, 2015, we ordered counsel’s

Turner/Finley      letter     stricken,    vacated   the   Commonwealth’s   briefing

schedule, and directed counsel to file within 30 days “either a petition to

withdraw as counsel and brief pursuant to Anders [] and [] Santiago, [] or

an advocate’s brief on Appellant’s behalf.” Per Curiam Order, 9/15/15, at 1.

On October 22, 2015, counsel filed a motion to withdraw and an Anders

brief. Appellant filed three pro se responses to counsel’s motion to withdraw

and Anders brief on November 20, 2015, December 8, 2015 and December

29, 2015, respectively.

      “Before we begin [any] substantive analysis, we must first review

defense counsel’s Anders brief and motion to withdraw.” Commonwealth

v. Bennett, 124 A.3d 327, 330 (Pa. Super. 2015) (citation omitted).

             A request by appointed counsel to withdraw pursuant
             to Anders and Santiago gives rise to certain
             requirements and obligations, for both appointed
             counsel and this Court.

             These requirements and the significant protection
             they provide to an Anders appellant arise because a
             criminal defendant has a constitutional right to a
             direct appeal and to counsel on that appeal.

Commonwealth v. Hankerson, 118 A.3d 415, 419-420 (Pa. Super. 2015)

(citations omitted).        “[T]he Anders brief aims to provide the appellate
                       _______________________
(Footnote Continued)
jurisdiction of the trial court, the validity of the plea, and the legality of the
sentence, prepared a Rule 1925(a) opinion addressing those issues. See
Trial Court Opinion, 11/19/14, at 2 n.1.


                                            -4-
J-S01023-16


courts with a means for making two determinations—whether appointed

counsel has fully supported his client’s appeal to the best of his ability and

whether the appeal is indeed so lacking in merit that counsel should be

permitted to withdraw. Santiago, supra at 355 (citations omitted).

            The procedural requirements for withdrawal require
            counsel to: 1) petition for leave to withdraw and
            state that, after making a conscientious examination
            of the record, counsel has concluded that the appeal
            is frivolous; 2) provide a copy of the Anders brief to
            the defendant; and 3) inform the defendant that he
            has the right to retain private counsel or raise, pro
            se, additional arguments that the defendant deems
            worthy of the court’s attention.

            … [If] Counsel [has] complied with the procedural
            dictates of Anders, we next consider whether
            counsel’s Anders brief meets the substantive
            requirements of Santiago. Under Santiago, an
            Anders brief must:

                  (1) provide a summary of the procedural
                  history and facts, with citations to the record;
                  (2) refer to anything in the record that counsel
                  believes arguably supports the appeal; (3) set
                  forth counsel’s conclusion that the appeal is
                  frivolous; and (4) state counsel’s reasons for
                  concluding that the appeal is frivolous. Counsel
                  should articulate the relevant facts of record,
                  controlling case law, and/or statutes on point
                  that have led to the conclusion that the appeal
                  is frivolous.
            Santiago, supra at 361.

Commonwealth v. Zeigler, 112 A.3d 656, 659-660 (Pa. Super. 2015)

(some citations omitted).

      Instantly, in his Anders brief, counsel misidentifies the order appealed

from, the nature of this appeal, and the pertinent issues of arguable merit.

                                    -5-
J-S01023-16


See Anders Brief at 2-3.      Under the “Order in Question” section of his

Anders brief, counsel states as follows.       “On Appeal from the Order of

Judgment Rendered By The Honorable Sandy L. V. Byrd in the Philadelphia

Court of Common Pleas on March 22, 2013, which dismissed [Appellant’s]

Pro Se PCRA Petition filed under CP-51-CR-0006829-2008 pursuant to a

Finley Letter filed by Counsel.”   Id. at 2.    Counsel further identifies the

following as the sole issue of arguable merit. “Is there any reason to believe

that the Honorable Sandy L. V. Byrd, of the Philadelphia Court of Common

Pleas erred when he dismissed [Appellant’s] pro se PCRA Petition pursuant

to counsel’s Finley Letter?” Id. at 3. Counsel’s recitation of the procedural

history omits any actions by the PCRA court in reinstating Appellant’s direct

appeal rights on remand.     Id. at 4-5.    Counsel’s discussion pertains to

Appellant’s ineffectiveness of counsel issues raised in his January 13, 2011

pro se PCRA petition. Id. at 8-10. Although reminded by this Court that the

instant appeal is a nunc pro tunc direct appeal from Appellant’s March 1,

2010 judgment of sentence, counsel has done little else than retitle his

Turner/Finley letter as an Anders brief. In the process, counsel has failed

to comply with the dictates of Anders and Santiago and has paid mere lip

service to their technical requirements. By misconstruing the entire nature

of this appeal, counsel has failed to demonstrate “conscientious examination

of the record” or “refer to anything in the record that counsel believes

arguably supports the appeal.”   See Zeigler, supra.


                                    -6-
J-S01023-16


      In light of the foregoing, we once again remand the case with

instructions to counsel to file within 30 days a compliant motion to withdraw

together with an Anders brief, or an advocate’s brief on behalf of Appellant.

Because of this remand, we do not address the issues Appellant raised in his

various responses to counsel’s original Anders brief. Our remand is without

prejudice to Appellant to file further responses in the event counsel files a

new Anders brief, and it shall be incumbent upon counsel to consider

Appellant’s issues prior to any subsequent filings.

      Petition   to   withdraw   denied.   Case   remanded   with   instructions.

Jurisdiction retained.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/2016




                                      -7-
J-S01023-16




              -8-